THOMPSON, Judge.
The employer/carrier (EC) appeal a workers’ compensation order awarding claimant temporary partial disability (TPD) benefits. We agree and reverse.
The EC contends, inter alia, that the claimant was not entitled to any TPD benefits because she was offered employment suitable to her capacity and refused to accept it without justification. The uncontro-verted evidence adduced established that although claimant was excused from conducting a job search due to the EC’s failure to advise her of its necessity, claimant refused employment offered by the employer which was within her restrictions without any justification. Section 440.15(6), Fla. Stat. precludes any compensation award to an injured employee so long as the employee refuses to accept employment suitable to his or her capabilities. See also Para-dyne Corp. v. Selmer, 527 So.2d 285 (Fla. 1st DCA 1988). The evidence clearly established that the employer offered suitable employment to claimant throughout the period for which benefits were awarded. Since claimant’s refusal of this employment was continuous, the award of benefits is in error and accordingly is reversed.
REVERSED.
WENTWORTH and JOANOS, JJ., concur.